ORDER

PER CURIAM:
AND NOW, this 6th day of April, 1999, upon consideration of the Report and Recommendations of the Disciplinary Board dated February 3,1999, it is hereby
ORDERED that P. JULES PATT be and he is SUSPENDED from the Bar of this *123Commonwealth for a period of two (2) years, retroactive to March 25, 1998, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.